 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 369 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Sanders submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued in honor of Matthew Lyon. 
 
Whereas Matthew Lyon, who came to colonial America as an indentured servant, fought with Ethan Allen’s Green Mountain Boys militia; 
Whereas Matthew Lyon was an entrepreneur who wrote political commentary and owned Vermont newspapers; 
Whereas in 1797, Matthew Lyon was elected to represent Vermont in the 5th Congress; 
Whereas in 1798, Congress passed the Sedition Act, which provided for imprisonment of 6 months to 5 years and fines of up to $5,000 in cases where persons shall unlawfully combine or conspire together, with intent to oppose any measure or measures of the government of the United States, which are or shall be directed by proper authority, or to impede the operation of any law of the United States, or imprisonment of up to 2 years and fines of up to $2,000 for writing, printing, uttering or publishing any false, scandalous and malicious writing or writings against the government of the United States, or either house of the Congress of the United States, or the President of the United States, with intent to defame the said government; 
Whereas Representative Matthew Lyon opposed and voted against the Sedition Act because he feared it would curtail Americans’ freedom of speech; 
Whereas Representative Matthew Lyon was charged with 3 counts of violating the Sedition Act for writing a letter to the editor criticizing President John Adams, and for publishing a letter of another author which was critical of the President’s hostile stance towards France; 
Whereas Representative Matthew Lyon was the first person to stand trial under the Sedition Act; 
Whereas Representative Matthew Lyon was convicted and sentenced to 4 months in jail and required to pay the cost of his prosecution and a fine of $1,000; 
Whereas in 1798, Representative Matthew Lyon was reelected to the 6th Congress from his jail cell, where he continued to author articles critical of the government; 
Whereas Representative Matthew Lyon returned to serve out his term in Congress after his release from prison; 
Whereas the Sedition Act expired by its own terms, and President Thomas Jefferson pardoned those still serving in prison under the Act and remitted their fines; 
Whereas in 1840, Congress passed a law which reimbursed Matthew Lyon's heirs and representatives for the fines he was forced to pay under the Sedition Act; 
Whereas Americans now deplore the Sedition Act as an unfortunate example of the Federal Government attempting to suppress First Amendment rights for political purposes; and 
Whereas Matthew Lyon courageously stood against the Sedition Act, and his objection to it represented a defense of American values and the First Amendment that is deserving of recognition: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service in honor of Matthew Lyon; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
 
